

Exhibit 10.1


M/I Homes, Inc.
Form of Award Formulas and Performance Goals
Under the 2004 Executive Officer Compensation Plan
For Executive Officers
Effective January 1, 2007


In accordance with the terms of the M/I Homes, Inc. 2004 Executive Officer
Compensation Plan (the “Plan”), the Compensation Committee shall, for each
Participant (as defined in the Plan), annually establish the award formulas and
performance goals (as those terms are defined in the Plan) to be measured to
determine the amount of the cash bonus awards for each Plan Year. Set forth
below are the award formulas and performance goals for the 2007 Plan Year for
the ______________. As stated in the Plan, the maximum amount that any
Participant may receive under the Plan for any Plan Year is 500% of his 2004
base salary. The ________________’s maximum cash bonus award under the Plan for
the 2007 Plan Year is ___% of his base salary as of February 13, 2007 (the “2007
Maximum Cash Bonus Award”).  
 
The actual amount of the cash bonus earned by the __________________ with
respect to the 2007 Plan Year will be based (1) 60% on the Company’s actual net
income in 2007, (2) 20% on the Company’s homebuyer satisfaction ratings in 2007
and (3) 20% on the Company’s return on beginning equity (“ROE”) in 2007 in
accordance with the following award formulas and performance goals:
 
   Actual Net Income: 
               If the Company’s 2007 actual net income (the “2007 Actual Net
Income”) is at least 40% of the Company’s 2007 budgeted net income level (the
“2007 Budgeted Net Income”), the _______________ will receive 5% of this portion
of the bonus award (which represents 3% of the 2007 Maximum Cash Bonus Award).
This percentage amount (i.e., the 5%) will increase to: (1) 37% of this portion
of the bonus award if the 2007 Actual Net Income is at least equal to the 2007
Budgeted Net Income; (2) 52% of this portion of the bonus award if the 2007
Actual Net Income exceeds the 2007 Budgeted Net Income by at least 50%; (3) 73%
of this portion of the bonus award if the 2007 Actual Net Income exceeds the
2007 Budgeted Net Income by at least 100%; and (4) 100% of this portion of the
bonus award if the 2007 Actual Net Income exceeds the 2007 Budgeted Net Income
by at least 900%. These percentage amounts will increase proportionately between
these levels.
 
     Homebuyer Satisfaction Rating:
If the Company’s homeowners survey score in 2007 to the Question “Would you
recommend M/I homes to a friend or relative” is at least 79%, the
_______________ will receive 10% of this portion of the bonus award (which
represents 2% of the 2007 Maximum Cash Bonus Award). This percentage amount
(i.e., the 10%) will increase proportionately up to 100% at a score in 2007 of
88% on this same question. Notwithstanding the foregoing, if the 2007 Actual Net
Income is less than the 2007 Budgeted Net Income, this portion of the bonus
award will be reduced, on a pro-rata basis, based on the percentage of the 2007
Budgeted Net Income achieved by the Company. For example, if the Company
achieves 50% of the 2007 Budgeted Net Income, then only 50% of the amount
otherwise payable for this portion of the bonus award will be earned.


   ROE:
        If the Company’s ROE is at least 10%, the _________________will receive
50% of this portion of the bonus award (which represents 10% of the 2007 Maximum
Cash Bonus Award). This percentage amount (i.e., the 50%) will increase
proportionately up to 100% if the Company achieves 20% ROE.

 
PAYMENT
The _________________must be employed in this capacity with the Company on the
date bonuses are distributed to receive a bonus. No amounts are considered due
or payable if the employment relationship with the Company is terminated.


ACKNOWLEDGED:



     
Name
 
Date